OPINION of the Court, by
Judge Logan.
This was an action of ejectment, in which the notice to the tenant in possession required an., appearance to a particular day of the then term, during which the declaration and notice were served. A common order was awarded, and being returned executed, a judgment by default was entered against the casual ejector ; errors in arrest of judgment were filed and sustained s from which the plaintiff appealed.
The only question necessary to be noticed is, whether the appearance having been required during the term within which a copy of the declaration was served, was therefore erroneous ?
By the 3d section of an act passed in 1810, regula-»ing proceedings in suits at law, &c. it is provided, that *536⅛» original and mesne process against a defendant or defendants in actions at common law, shall be rettirna-ble to the first day of the term next after the issue.”
Unless the court below has founded its opinion on this act, which we think inapplicable to the present case, we are at a loss to perceive the ground upon which the -judgment was arrested.
Wherefore it is considered try the court, that the judgment of the circuit court quashing the declaration, &c. is erroneous, and that the same be reversed ; that the cause be remanded to that court, to be placed in the same situation in which it stood when the motion in arrest of judgment was made.